Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 11/07/2022. 
Claims 1-20are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 11/07/2022, has been entered. Claims 1, 3, 5, 8, 10, 12, 15, 17, and 20 have been amended. 

Priority
The examiner acknowledges that the instant application claims priority from foreign application CN 201810828162.2, filed on 07/25/18, and therefore, the claims receive the effective filing date of July 25, 2018.

Examiner Note: While not formally objected to at this time, it is noted that some amended language in the claims, such as “acquired by a GPS module” in claim 1, has not been underlined to indicate newly entered limitations as required by MPEP 714. 

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1-7 are directed to a process, claims 8-14 are directed to a machine, and claims 15-20 are directed to an article of manufacture. Therefore, claims 1-20 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claims 1, 8, and 15 recite at least the following limitations that are believed to recite an abstract idea:
receiving, from a user, a current position of the user when a distance between the user and the display is less than or equal to a predetermined distance threshold, wherein the distance between the user and the display is determined based on a map including the current position of the user and a position of the display, and information of the display is identified on the map; 
determining whether a positional relationship between the display and the user satisfies a predetermined condition; 
in response to the positional relationship satisfying the predetermined condition, acquiring purchase intention information of the user, the purchase intention information including a commodity identifier of each of at least one commodity that a user intends to purchase; and 
displaying the at least one commodity based on the purchase intention information.

The above limitations recite the concept of customer assistance or advertising. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 1, 8, and 15 recites an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
A user terminal
A display terminal
A GPS module
A device comprising a processor and a memory storing processor-executable instructions
A non-transitory computer readable storage medium having stored therein processor-executable computer instructions
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 2-5, 9-12, and 16-19 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. As for claims 6-7, 13-14, and 20, this claim is similar to the independent claims except that they recite the further additional elements of a server, logging in to a website, and a SIM card. These additional elements are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. Therefore the dependent claims do not create an integration for the same reasons.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
A user terminal
A display terminal
A GPS module
A device comprising a processor and a memory storing processor-executable instructions
A non-transitory computer readable storage medium having stored therein processor-executable computer instructions
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 102 as being anticipated by Morton (US 20110093339 A1), hereinafter Morton.

	Regarding claim 1, Morton discloses a method for displaying a commodity, applicable to a display terminal, comprising: 
receiving, from a user terminal (“marker” embedded in mobile device [0024]), a current position of the user terminal acquired by a Global Positioning System (GPS) module, in response to a distance between the user terminal and the display terminal (“display device”) being less than or equal to a predetermined distance threshold (Morton: “a detection region is a region in which the presence of a marker associated with a consumer may be detected and the location of the marker in the detection region determined.” [0020] – “In addition to being able to detect when a marker enters and leaves a detection region, the region manager 135 is also able to detect a location of the marker within the region. … the marker may contain an assisted global positioning system (A-GPS) module that allows the marker to deter mine its location from A-GPS signals. The marker may then transmit the position to the region manager” [0029] – With reference to Figure 1B, it is recognized that the distance threshold is the outer boundary of the detection region, as depicted by the dotted line around Regions.), 
wherein the distance between the user terminal and the display terminal is determined based on a map (Morton: “FIG. 1B is an overhead view of a retail environment depicting detection regions and display zones that are mapped within the environment.” [0021] – “the session manager may distribute a new mapping of display zones to detection regions when the owner of a retail environment changes the layout” [0031] – “In addition to being able to detect when a marker enters and leaves a detection region, the region manager 135 is also able to detect a location of the marker within the region.” [0029] – The mapping is visualized in Figure 1B. ) 
including the current position of the user terminal and a position of the display terminal (Morton: “the region manager 135 monitors the location of the marker 210 within the region to determine whether the marker enters a display zone within the region …does so by comparing the current location of the marker with the locations of display zones in the detection region in order to determine whether the current marker location indicates that the marker falls within a display zone. ” [0045]), and 
information of the display terminal is identified on the map (Morton: “The session manager 215 is coupled to a zone mapping database 218, which contains information about each of the display zones in the retail environment. The zone mapping database 218 may contain, for example, for each display zone: (i) information about the location of the zone in the retail environment; (ii) the type of the display device 125 (e.g., screen size, graphics capabilities, type of consumer controls); (iii) an address of the display device so that advertising content may be directed to the display device” [0036] – Information about the display device (screen size, address) is part of the zone mapping database.); 
determining whether a positional relationship between the display terminal and the user terminal satisfies a predetermined condition (Morton: “the region manager 135 monitors the location of the marker 210 within the region to determine whether the marker enters a display zone within the region …does so by comparing the current location of the marker with the locations of display zones in the detection region in order to determine whether the current marker location indicates that the marker falls within a display zone. ” [0045]); 
in response to the positional relationship satisfying the predetermined condition, acquiring purchase intention information of the user terminal, the purchase intention information including a commodity identifier of each of at least one commodity that a user intends to purchase (Morton: “When the region manager 135 subsequently detects that the marker has entered a display Zone 212 that is within the detection region 205, the region manager 135 generates and transmits a hypertext transfer protocol (HTTP) request to the session manager 215.” [0034] – “When it receives an HTTP request from a region manager 135, the session manager … identifies and delivers relevant advertising content to the appropriate display device 125 for presentation to the consumer. The advertising content is targeted to the consumer based on the display Zone in which the consumer is located …and any known or predicted information about that consumer, if the consumer is identifiable (e.g., prior purchases made by the consumer, current purchases anticipated being made by the consumer based on selected coupons, demographic information about the consumer, etc.).” [0035] –  “The advertising content is selected to be targeted to a potential purchase that the consumer might make in or adjacent to the present zone. The advertising content will therefore typically relate to the products or category of products in or adjacent to the display zone, or to complementary or related products or categories of products. For example, if the consumer is in a grocery store and in an aisle where canned soup is being sold, the session manager 215 may select an advertisement for Campbell's tomato soup for presentation to the consumer.” [0055] – It is understood that information such as the “Category of products” or the specific products available in the zone constitutes a identifier of said products. ); and 
displaying the at least one commodity based on the purchase intention information (Morton: “The advertising content is selected to be targeted to a potential purchase that the consumer might make in or adjacent to the present zone. …if the consumer is in a grocery store and in an aisle where canned soup is being sold, the session manager 215 may select an advertisement for Campbell's tomato soup for presentation to the consumer.” [0055]).

Regarding Claim 2, Morton discloses the method of claim 1, wherein determining whether the positional relationship satisfies the predetermined condition comprises: acquiring the distance between the user terminal and the display terminal; and determining, based on the distance, whether the positional relationship satisfies the predetermined condition (Morton: “the region manager 135 monitors the location of the marker 210 within the region to determine whether the marker enters a display zone within the region …does so by comparing the current location of the marker with the locations of display zones in the detection region in order to determine whether the current marker location indicates that the marker falls within a display zone. ” [0045] – The display zone is recognized as the predetermined condition.)

Regarding Claim 3, Morton discloses the method of claim 2, wherein determining based on the distance whether the positional relationship satisfies the predetermined condition comprises: determining whether the distance is less than or equal to a first predetermined distance threshold; and in response to the distance being less than or equal to the first predetermined distance threshold, confirming that the positional relationship satisfies the predetermined condition (Morton: “the region manager 135 monitors the location of the marker 210 within the region to determine whether the marker enters a display zone within the region …does so by comparing the current location of the marker with the locations of display zones in the detection region in order to determine whether the current marker location indicates that the marker falls within a display zone. If the test at decision block 320 indicates that the marker has entered a display Zone, then processing continues to … request the delivery of advertising content to the display 125 that is contained in or associated with the display Zone.” [0045]–  The threshold is recognized as the boundary of the display zone, such that if a user is within the zone, their distance to the terminal is less than the distance from the terminal to the boundary of the zone. The positive indication to the test at block 320 (see Figure 3) is recognized as a confirmation of the user’s presence in the zone.).  

Regarding Claim 4, Morton discloses the method of claim 2, wherein acquiring the distance between the user terminal and the display terminal comprises: acquiring the distance based on the current position of the user terminal and the position of the display terminal (Morton: “the region manager 135 monitors the location of the marker 210 within the region to determine whether the marker enters a display zone within the region …does so by comparing the current location of the marker with the locations of display zones in the detection region in order to determine whether the current marker location indicates that the marker falls within a display zone. ” [0045]).  


Regarding Claim 6, Morton discloses the method of claim 1, wherein acquiring the purchase intention information of the user terminal comprises: 
acquiring a terminal identifier of the user terminal (Morton: “At a block 305, the region manager 135 detects a marker 210 in the detection region that is monitored by the region manager. The marker 210 may be detected by an active or passive sensor that detects the presence of the marker” [0042] – “When a region manager 135 detects a new marker 210 entering a detection region 205 that the region manager is monitoring, the region manager generates and transmits a message to the session manager 215. The message contains a marker identifier (a “marker ID') and a detection region identifier (a “region ID') to notify the session manager of the presence of the marker within the detection region.” [0034]); 
sending a query message to a server (Morton: “server computers” [0077]) based on the terminal identifier, the query message including the terminal identifier of the user terminal, such that the server acquires a search record or a shopping cart of the user terminal corresponding to the terminal identifier and acquires the purchase intention information of the user terminal based on the search record or the shopping cart (Morton: The region manager transmits a request, including the marker ID, to the session manager. [0050] See also Fig. 3 – “using the received marker ID, the session manager 215 retrieves any demographic information that is known about the consumer. The demographic information is contained in the consumer profile database” [0052] – “the session manager 215 may also retrieve past session logs. Past session logs represent prior visits by the consumer to the retail establishment, and are useful because they provide an aggregate record of shopping and purchasing behavior by the consumer.” [0053] – The consumer profile database contains marker ID, “a record of past purchases and purchase behavior of the consumer,” and data on the mobile device associated with the marker [0036] ); and 	
receiving a feedback message from the server, the feedback message including the purchase intention information (Morton: using the received marker ID, the session manager 215 retrieves any demographic information that is known about the consumer. The demographic information is contained in the consumer profile database” [0052] – “the session manager 215 may also retrieve past session logs. Past session logs represent prior visits by the consumer to the retail establishment, and are useful because they provide an aggregate record of shopping and purchasing behavior by the consumer.” [0053] – “the session manager 215 utilizes the information about the products and categories of products in the Zone, any consumer profile information, …to select one or more pieces of advertising content that are to be presented to the consumer.” [0055]).  

Regarding Claim 7, Morton discloses the method of claim 6, wherein the terminal identifier of the user terminal comprises at least one of an account name of the user terminal for logging in a predetermined shopping website, a SIM (Subscriber Identification Module) card identifier of the user terminal, and feature information of a user who uses the user terminal (Morton: “the consumer may have a marker attached to or embedded in a mobile phone 135 or other portable device that is carried by the consumer (e.g., in a SIM card that is inserted into a mobile phone or other device) ... The marker may be permanently associated with the consumer, such as a marker on a driver's license, store loyalty card, or phone that is carried by the consumer during multiple visits.” [0024] – “The consumer profile database 220 may contain… for each consumer: (i) the marker ID associated with the consumer… an address or other connection information of a mobile device associated with the marker ID” [0036] – It is understood that any information tied to the particular user may constitute “feature information of the user.”).

Regarding Claims 9- 11 and 13-14, the limitations of device claims 9-11 and 13-14 are closely parallel to the limitations of method claims 1-4 and 6-7, with the additional limitations of  a device for displaying a commodity, comprising: a processor; and a memory storing instructions executable by the processor (Morton: [0077]), and are rejected on the same basis.

Regarding Claims 15-18 and 20, the limitations of claims 15-18 and 20 are closely parallel to the limitations of method claims 1-4 and 6, with the additional limitations of a non-transitory computer readable storage medium having stored therein computer instructions that, when executed by a processor of a display terminal, cause the display terminal to perform a method (Morton: [0077]), and are rejected on the same basis.

Claim Rejection – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Flynn (US 20180033045 A1), hereinafter Flynn.

Regarding claim 5, Morton teaches the method of claim 1, but does not specifically teach that determining whether the positional relationship satisfies the predetermined condition, comprises: determining whether the positional relationship satisfies a face recognition requirement; or that in response to the positional relationship satisfying the predetermined condition, acquiring the purchase intention information of the user terminal comprises: in response to the positional relationship satisfying the face recognition requirement, acquiring the purchase intention information of the user terminal.
However, Flynn teaches a system for delivering advertisements through a digital display within a commercial location based on user preferences and location (Flynn: Abstract), including:
determining whether the positional relationship satisfies a face recognition requirement and in response to the positional relationship satisfying the face recognition requirement, acquiring the purchase intention information of the user terminal (Flynn: “a user may be monitored without a user ID. For example facial recognition may be used …The facial recognition may be used to determine when the same user interacts with a display and when they leave the quantum advertising zone.” [0054] – “capture images of faces and facial recognition may be used to identify the location and user profile of a user, and then to deliver personal glow with advertisements or as advertisements.” [0157] – It is understood that the requirement is satisfied when the user is identifiable or in the advertising zone.);.

It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Morton would continue to teach determining whether the positional relationship satisfies the predetermined condition, and in response to the positional relationship satisfying the predetermined condition, acquiring the purchase intention information of the user terminal, except that now it would also teach determining whether the positional relationship satisfies a face recognition requirement; and in response to Attorney Docket No.: 13250.0035-00000in response to the positional relationship satisfying the face recognition requirement, acquiring the purchase intention information of the user terminal, according to the teachings of Flynn. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to deliver advertisements in a way that allows consumers to receive the advertisement as valuable personal information (Flynn: [0004]).

Regarding Claim 12, the limitations of claim 12 are closely parallel to the limitations of method claim 5 respectively and are rejected on the same basis.

Regarding Claim 19, the limitations of claim 19 are closely parallel to the limitations of method claim 5 respectively and are rejected on the same basis.

Response to Arguments
	Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive.

Claim Rejection – 35 USC §101
 	Applicant argues with respect to Step 2A, Prong 1 that the claims are not directed to an abstract idea, specifically arguing that the claims, as amended, do not recite “commercial interactions, sales activities/behaviors, or managing personal behavior or relationships or interactions between people” and therefore “do not fall within Certain Methods of Organizing Human Activity,” making reference to USPTO Example 39.
	Examiner respectfully disagrees. Except for the recitation of computer-related additional elements, the steps of the claim noted in the rejection above recite commercial interactions (e.g. behavior for advertising to a customer) and managing personal behavior or relationships or interactions between people (e.g., following rules or instructions), such as retrieving customer information based on an identification of a user and presentation of relevant information/ commodities. As such, the claims fall within the Certain Methods of Organizing Human Activity grouping of Abstract ideas. Whereas USPTO Example 39 recites a specific set of steps for the training and implementation of a neural network, which, while being based in mathematical concepts, is not directed to mathematical concepts as a whole, the pending claims recite a set of steps for location-based advertising or customer assistance, which are merely applied to general-purpose computing equipment at a high level of generality.

Applicant further argues with respect to Step 2A Prong 2 that the claims are integrated into a practical application, specifically arguing that the “claims recite practical applications of methods for displaying a commodity,” namely presenting “technical solutions… solving the problem that the display terminal cannot be personalized for the user, improving accuracy of displaying the commodity by the display terminal, and further improving the user experience,” with reference to [0007] and [0009] of the Specification. 
Examiner respectfully disagrees. The steps addressed above, including displaying a commodity, are part of the abstract idea itself; the abstract idea cannot form a basis for an improvement to itself. The alleged improvements such as personalizing advertising/commodity information for a user/customer, improving the accuracy of displaying or presenting such information, and improving the user/customer’s experience with the presented information, at best constitute business improvements rather than technological ones. As such, rather than demonstrating an improvement in the function of a computer, applying the abstract idea with a particular machine, or applying the abstract idea in some other meaningful way, the claims merely recite instructions to apply the abstract idea on a computer, e.g. terminals, servers, a display. Therefore the abstract idea of the claims is not integrated into a practical application.
Applicant further argues with respect to Step 2B that “the pending claims recite significantly more than the abstract idea”, further arguing, with reference to BASCOM, that the claims “do not preempt all ways of performing the alleged abstract idea, but rather recite a specific, discrete method and device for displaying a commodity,” alleging that the claims “do not constitute generic functions that can be performed by a generic device.”
Examiner respectfully disagrees. Even considered in combination, the additional elements of the claims do not amount to significantly more than the abstract idea. Whereas BASCOM, as referenced by Applicant, presents a specific arrangement of technical steps amounting to an inventive distribution of functionality within a network to filter Internet content, the pending claims merely invoke the computer-related additional elements recited at a high level of generality to generally link the abstract idea to a technological environment. As a whole, the claims do not constitute significantly more than mere automation of the manual process that amounts to an abstract idea [MPEP 2106.05(a)]. 
Claim Rejection – 35 USC §102
Applicant argues that the limitations of the claims, as amended, are not disclosed by Morton, specifically arguing that Morton does not teach disclose “receiving, from a user terminal, a current position of the user terminal acquired by a [GPS] module, in response to a distance between the user terminal and the display terminal being less than or equal to a predetermined distance threshold, wherein the distance between the user terminal and the display terminal is determined based on a map including the current position of the user terminal and a position of the display terminal, and information of the display terminal is identified on the map.” Specifically, Applicant argues that Fig. 1B of Morton “gives a mapping relationship between the detection regions and the display zones,” stating that “this can only give a mapping relationship between the detection regions and the display zones, without identifying the position of the user terminal.” Applicant further notes that [0045] of Morton discloses “comparing the current location of the marker with the locations of display zones in the detection region in order to determine whether the current marker location indicates that the marker falls within a display region,” arguing that “this only teaches comparing the location of the marker and the locations of display zones, but does not teach or suggest determining ‘the distance between the user terminal and the display terminal…based on a map including the current position of the user terminal and a position of the display terminal, and information of the display terminal is identified on the map.” Applicant further argues, that in contrast to [0036] of Morton, in the pending claims “the current position of the user terminal and a position of the display terminal, and detailed information of the display terminal are identified on the map, so that the user can more intuitively understand the relevant information of the shop or mall.”
Examiner respectfully disagrees. As noted by Applicant, Morton teaches, as illustrated in Figure 1B, comparison of a current location of a marker [representing the user’s device] with the locations of display zones, with such display zones, “in which a consumer is likely to be exposed to advertising content that is being presented on the display device” [0014]. In order for the system to “compar[] the current location of the marker,” it is recognized that the current location needs to be identified or received. As noted in [0029], this determination of location may be done via GPS. Rather than merely giving a ‘mapping relationship between …regions and ..zones, without identifying the position of the user terminal,” the system of Morton receives the determined marker location as in [0029], and necessarily determines a distance of the marker at its “current location” from the display terminal, this distance being represented as being within or outside each of the display zones, which as seen in Fig 1B, represent a physical distance from the display terminal. In other words, the “comparing the location of the marker and the locations of display zones” as acknowledged by Applicant is a determination of distance between the user terminal [marker], and the display terminal, as a determination of the marker’s location being within a display zone is indicative of the marker’s location being within a threshold/boundary distance from the terminal in that direction.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.S./Examiner, Art Unit 3684

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3625